Citation Nr: 1624395	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-26 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1960 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   


FINDINGS OF FACT

The Veteran's bruxism did not originate in service and is not otherwise etiologically related to service, and was not caused or aggravated by service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for bruxism, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a November 2012 correspondence, prior to the adverse action from which this appeal originates.
 
Thus, VA has satisfied the duty to notify the Veteran.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  The Veteran was examined by VA in connection with his appeal, and the examination resulted in an opinion which is adequate.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran asserts that his bruxism was caused or aggravated by his service-connected tinnitus.  

A review of the Veteran's service treatment records discloses the absence of any complaints, finding or diagnosis of bruxism.  

A December 2012 VA oral and dental examination report indicated that the Veteran had bruxism.  After a physical examination, the examiner reported that the Veteran's wear of dentition and associated damage indicated a history of bruxism.  The examiner noted that tinnitus was a symptom of a disease process or physiological condition, and that it was not an etiological factor for disease.  The examiner then cited to supporting medical literature.  The examiner opined that it was as likely as not that the Veteran's tinnitus was proximately due to or the result of the bruxism, or that the bruxism was a significant contributory factor to his tinnitus.  The examiner then opined that it was less likely than not that the Veteran's bruxism was caused by or the result of the tinnitus.

A September 2013 medical opinion from the Veteran's private dentist, Dr. G.L., noted that the Veteran had been a patient of his for over 25 years and suffered from moderate to severe bruxism.  Dr. G.L. noted that the Veteran reported his medical history of tinnitus which the dentist reported would explain his bruxism and subsequent tooth problems.  It was noted that mouthguards were prescribed but were not very effective.  Dr. G.L. opined that it was more likely than not that the bruxism was a function of the tinnitus.  

An April 2014 VA examination report authored by the December 2012 VA examiner provided an additional opinion that bruxism was less likely than not aggravated beyond the natural progession by the Veteran's tinnitus.  The examiner reported that medical evidence was not sufficient to support the determination of the baseline level of severity of his bruxism.  The examiner noted that the Veteran's parafunctional habit (bruxism) was less likely than not caused by his tinnitus as there was no indication in the medical literature that a physiologic symptom of tinnitus had any causative effect of a physical condition, and that therefore the bruxism was less likely than not aggravated by the tinnitus.  

Although the Veteran does not assert that a bruxism was incurred in-service, the Board has nevertheless reviewed the service medical records for evidence of symptoms or a diagnosis of a bruxism.  The service treatment records are silent for any findings of bruxism.  In addition, there is no evidence of bruxism noted until many years following service discharge.  None of the medical professionals have suggested any association between any current bruxism and service.  Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection for a bruxism on a direct basis.

In reviewing the evidence of record, the Board also finds that the preponderance of the evidence is against the Veteran's claim that his bruxism was caused or aggravated by his service connected tinnitus.  Here, the Board finds that the most probative evidence is the December 2012 and April 2014 VA examiner's opinion that concluded that the Veteran's tinnitus did not cause or aggravate bruxism.  The examiner noted that the Veteran's parafunctional habit (bruxism) was less likely than not caused by his tinnitus as there was no indication in the medical literature that a physiologic symptom of tinnitus had any causative effect of a physical condition.  Therefore, the bruxism was less likely than not caused or aggravated by the tinnitus.  The VA examiner's opinion constitutes probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record.

The Board finds that the private dentist medical opinion that reported that the Veteran's bruxism was caused by the service connected tinnitus is outweighed by the VA examination reports of record.  The Board finds the private dentist's opinion to lack any rationale for the opinion that tinnitus caused bruxism.  A rationale for the medical opinion must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Instead, the physician simply stated, in conclusory fashion, that the tinnitus caused the bruxism.  In contrast, the VA examiner referenced specific findings in the medical literature which undermines the Veteran's contention that his tinnitus had any causative or aggravating effect on the bruxism.  Therefore, the Board finds the probative value of the private dentist's opinion is outweighed by the VA examination reports of record.

The only other evidence of record supporting the Veteran's claim are lay statements.  Here, there is no indication that the Veteran possess the requisite medical knowledge or education to render a probative opinion involving medical causation between his bruxism and tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, the lay statements regarding the Veteran's bruxism are insufficient to establish a nexus to service and are not outweighed by the competent evidence to the contrary.

The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of any bruxism in the absence of specialized training.  This is particularly true given the presence of medical literature which suggests the absence of a relationship between a condition such as tinnitus, and a condition such as bruxism.  The Board finds the VA examination reports are more persuasive because of the medical training of the examiner.

The Board notes that while the Veteran has submitted a 2011 Board decision of another Veteran in support of his claim, prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in the instant case.  38 C.F.R. § 20.1303 (2015).  Moreover, each appeal involves different factual circumstances, making it inappropriate to determine the Veteran's claim based on another veteran's particular disability picture.

For these reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for bruxism is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


